Citation Nr: 1043440	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-30 711	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the character of the appellant's discharge constitutes a 
bar to VA benefits.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The appellant served on active duty from July 1969 to September 
1972.  He died in December 2009.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 administrative decision 
of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Board issued a decision that denied the 
appellant's claim, based on a determination that the character of 
his discharge from active service was a bar to entitlement to VA 
compensation benefits.   The appellant appealed the Board's July 
2009 decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued a memorandum decision in April 2010 
vacating the Board decision and dismissing the matter for lack of 
jurisdiction due to his death.  


FINDINGS OF FACT

1.  The appellant in this case served on active duty from July 
1969 to September 1972. 

2.  In April 2010, the Board was notified by the United States 
Court of Appeals for Veterans Claims that the appellant died in 
December 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to take further action on this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  






ORDER

The appeal is dismissed.




		
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


